jf ourtlj Court of
                                           Antonio,

                                          April 28. 2014


                                       No. 04-13-00548-CR


                                         Nicolas C. Flores,
                                             Appellant


                                                 v.



                                        The Stale of Texas,
                                             Appellee


                                    Trial Court Case No. 355026


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. Ait. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on June 4, 2014, to the following panel: Justice
Angelini, Justice Marion, and Justice Alvarez. All parlies will be notified of the Court's decision
in this appeal in accordance with TEX, R. APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Aim1. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on April 28. 2014.




                                                              Karen Angelini. Justice

       IN WITNESS WHEREOF, I have hereunto sel my hand and a/fixed the seal o/the said
court on this April 28. 2014.